       Case: 3:18-cv-00106-DAS Doc #: 108 Filed: 03/23/21 1 of 1 PageID #: 986


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

RONALD E. GILLETTE                                                                      PLAINTIFF

v.                                                                             No. 3:18CV106-DAS

CORE CIVIC, ET AL.                                                                  DEFENDANTS

                        ORDER DENYING PLAINTIFF’S MOTION
                       FOR RELIEF FROM JUDGMENT OR ORDER

       This matter comes before the court on the plaintiff’s motion for reconsideration of the

court’s final judgment [95]. The court interprets the motion, using the liberal standard for pro

se litigants set forth in Haines v. Kerner, 404 U.S. 519 (1972), as a motion for relief from a

judgment or order under FED. R. CIV. P. 60. An order granting relief under Rule 60 must be

based upon: (1) clerical mistakes, (2) mistake, inadvertence, surprise, or excusable neglect, (3)

newly discovered evidence, (4) fraud or other misconduct of an adverse party, (5) a void

judgment, or (6) any other reason justifying relief from the operation of the order. Id. The

court dismissed this case for failure to exhaust administrative remedies.

       The plaintiff alleges, however, that there were alternative grievance procedures, which he

tried unsuccessfully to use. However, the “alternative” grievance procedures to which he refers

are merely a part of the regular grievance process, which he did not complete. As such, the

plaintiff has neither asserted nor proven any of the specific justifications for relief from an order

permitted under Rule 60. In addition, the plaintiff has not presented “any other reason justifying

relief from the operation” of the judgment. As such, the plaintiff’s request for reconsideration is

DENIED.

       SO ORDERED, this, the 23rd day of March, 2021.

                                                       /s/ David A. Sanders
                                                       DAVID A. SANDERS
                                                       UNITED STATES MAGISTRATE JUDGE
